IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 495
                                         :
APPOINTMENT TO THE CRIMINAL              : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE               : DOCKET
                                         :




                                       ORDER


PER CURIAM


         AND NOW, this 6th day of October, 2017, Kristen M. Gibbons Feden, Esquire,

Philadelphia, is hereby appointed as a member of the Criminal Procedural Rules

Committee for a term expiring October 1, 2020.